     Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 1 of 14 PageID #: 4024



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF WEST VIRGINIA

    THE CITY OF HUNTINGTON,

             Plaintiff,

    v.                                                   Civil Action No. 3:17-01362
                                                         Hon. David A. Faber
    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

             Defendants.
    CABELL COUNTY COMMISSION,

             Plaintiff,
                                                         Civil Action No. 3:17-01665
    v.                                                   Hon David A. Faber

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

             Defendants.

                               REPLY IN SUPPORT OF
                CARDINAL HEALTH’S MOTION FOR SUMMARY JUDGMENT:
                       RES JUDICATA AND RELEASE OF CLAIMS

                                              Introduction

            The res judicata doctrine—as Plaintiffs acknowledge—precludes “relitigating the issues

that were decided or the issues that could have been decided in the earlier action.” 1 In 2012, the

State sued Cardinal Health for allegedly causing a statewide public nuisance, and, in 2016, there

was a final adjudication of that claim when the State and Cardinal Health settled, and the Boone

County Circuit Court dismissed the lawsuit with prejudice. Accordingly, res judicata bars this




1
         Pl. Mem. of Law in Opp. (Dkt. 242) (“Opp.”) at 10 (quoting Beahm v. 7 Eleven, Inc., 672
         S.E.2d 598, 601 (W. Va. 2008) (per curiam)).
    Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 2 of 14 PageID #: 4025



action because Plaintiffs—the City of Huntington and Cabell County—seek to relitigate the very

same cause of action (public nuisance), based on a subset of the same transactions or series of

transactions (Defendants’ alleged failure to report and halt shipment of suspicious orders from

Huntington and Cabell County pharmacies), and seek the same relief.

        There are three telling indicators of Plaintiffs’ bankrupt position:

        •      First, to support the argument that the State cannot have litigated their claims,

Plaintiffs make the desperate argument that they alone have authority to sue to abate a public

nuisance within their borders and that the Attorney General, then and now, lacks authority to

bring a common law, public nuisance action against Defendants on behalf of the State and its

citizens to address the public health concerns arising from the alleged “epidemic” of opioid

addiction throughout West Virginia. Opp. 2, 13–14. Not surprisingly, Plaintiffs fail to cite any

West Virginia case holding that the Attorney General cannot bring a common law public

nuisance claim. Countless cases reflect that the Attorney General has done so, and the Boone

County Circuit Court held that the Attorney General had such authority in the 2012 case against

Cardinal Health.

        •      Second, to support the argument that the claims in the two cases are not identical,

Plaintiffs argue that the State in 2012 sought only damages and “did not seek abatement as a

remedy.” Opp. 3. Whether the remedy is the same is irrelevant to the res judicata analysis, 2 but

Plaintiffs’ argument also is untrue. The State sought, inter alia, “[d]amages sustained as the

proximate result of nuisances created by the prescription drug abuse epidemic,” “[d]isgorgement

of unjust enrichment of the Defendant,” a “permanent injunction ordering … the Defendants to



2
     See Mem. in Support of Cardinal Health’s Motion for Summary Judgment (Dkt. 220) (“Br.”)
     at 9; see also infra at 5.


                                                  2
     Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 3 of 14 PageID #: 4026



comply with the West Virginia Uniform Controlled Substances Act,” i.e., abatement of the

allegedly nuisance-causing conduct, and “[e]quitable relief, including but not limited to

restitution and disgorgement.” 3

         •      Third, Plaintiffs advance straw-man arguments—that (i) Plaintiffs are not an arm

of the State, Opp. 11, (ii) the Attorney General, as a general matter, cannot litigate “on behalf of”

cities and counties, id. at 13, and (iii) the State lacks even parens patraie authority to bring

public nuisance claims “on behalf of” cities and counties, id. at 16. The question, however, is

not whether the State can or did sue in Plaintiffs’ names or expressly on their behalf; the question

is whether the State and Plaintiffs share the same interest and legal right, such that the State acted

as Plaintiffs’ “virtual representative” when it sued Cardinal Health for creating a public nuisance

in Huntington and Cabell County—and, indeed, throughout the entire state. The answer to the

latter question is yes, and Plaintiffs’ claims therefore are barred by res judicata.

                                           ARGUMENT

I.       THE RES JUDICATA DOCTRINE BARS PLAINTIFFS’ CLAIMS.

         Nothing said in Plaintiffs’ Opposition refutes Cardinal Health’s showing that the three

conditions for application of the res judicata doctrine are met here.

         A.     Final Adjudication

         The first condition for applying the res judicata doctrine is met. The State settled the

2012 case against Cardinal Health, and the Boone County Circuit Court dismissed it with




3
      Second Amended Compl., State ex rel. Morrisey v. Cardinal Health, Inc., C.A. 12-C-40 (W.
      Va. Cir. Cit. Boone Cty. Aug. 11, 2015) (“SAC”) at 26–27 (Br. Ex. 3).


                                                  3
    Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 4 of 14 PageID #: 4027



prejudice. Although they bury it in the Opposition at footnote 40, Plaintiffs concede that the

settlement and dismissal constituted a final adjudication. 4

        B.      Identity of Claims

        Plaintiffs argue that “[t]he Claims Are Not Based on the Same Causes of Action,” Opp.

21, but there is now only one cause of action—common law public nuisance—and that is the

same cause of action brought by the State in 2012. It is Count IV in the State’s Second Amended

Complaint and the First Claim For Relief in Plaintiffs’ Third Amended Complaint. Both the

State and Plaintiffs allege that (i) Cardinal Health flooded the community with prescription

opioid medications (ii) by reason of its failure to report and halt shipment of suspicious

pharmacy orders for such medications, thereby (iii) encouraging the diversion of the medications

to illegitimate use and (iv) causing a detrimental effect on the public health. 5 Thus, the

respective claims not only carry the same label, but are based on the same factual allegations.

The claims are identical insofar as Huntington and Cabell County are concerned; they differ only

in that the State’s claims made as to all West Virginia communities were broader. Plaintiffs do

not point to any proof they would offer in support of their public nuisance claim that the State

would not have offered in a trial of its same claim. In sum, Plaintiffs’ public nuisance claim

arises out of the “same core of operative facts” as the State’s claim. And where that is true, the

second condition for applying the res judicata doctrine is met. Beahm v. 7 Eleven, Inc., 223

W.Va. 269, 275, 672 S.E.2d 598, 604–605 (2008) (per curiam). 6


4
     Opp. 10 n.40 (“Plaintiffs do not contest the finality requirement as it applies to the WVAG
     settlements.”).
5
     Compare SAC ¶¶ 14–31, 42–48, 54–63, with Cabell Cty. Com’n, et al. v. Purdue Pharma
     L.P., et al., Case No. 1-17-op-45053-DAP (Dkt. 193, Sept. 12, 2019), Corrected Joint and
     Third Amended Complaint (“Compl.”) ¶¶ 1401–1450 (Br. Ex. 6).
6
     Because Plaintiffs’ public nuisance claim arises out of the same core of operative facts as the
     State’s claim—indeed, is identical to the State’s claim as it concerned Huntington and Cabell


                                                  4
    Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 5 of 14 PageID #: 4028



        Plaintiffs argue that their nuisance claim is not the same because the “damage claims

sought by the State differ substantially from the abatement relief sought by Plaintiffs here.”

Opp. 22. That argument is wrong factually and legally. The State did not seek only damages.

The State also sought civil penalties, a permanent injunction to abate Cardinal Health’s allegedly

nuisance-causing conduct, disgorgement, and “[e]quitable relief, including but not limited to

restitution and disgorgement.” 7 As a matter of law, however, it would not matter if the State had

sought different relief. In Beahm, the plaintiffs in the second lawsuit argued that their claims

were not the same because their damages were different than those of plaintiffs in the first

lawsuit. The Supreme Court called that argument “disingenuous” and held that the claims in the

two lawsuits were identical for purposes of res judicata because the claims arose out of the same

core of operative facts, and the plaintiffs in the second-filed lawsuit could have joined the first

lawsuit and pursued any different damages. 223 W.Va. at 272, 275–76, 672 S.E.2d at 601–02,

604–05.

        C.      Privity

        For purposes of determining whether the res judicata doctrine applies, it does not matter

that cities and counties are “separate from the State with independent powers and duties” or that



     County—Plaintiffs could have joined the State’s lawsuit against Cardinal Health. Beahm,
     223 W.Va. at 272–73, 672 S.E.2d at 601–02 (holding that claims are identical for res
     judicata purposes where they “could have been resolved, had [they] been presented, in the
     prior action”).
     Plaintiffs do not deny that they could have joined the State’s lawsuit; they say only that
     “[j]oinder under Rule 20 is explicitly permissive, not mandatory.” Opp. 23. That is precisely
     the Supreme Court’s point in Beahm: because Plaintiffs could have joined the lawsuit,
     whether or not they did, their claim satisfies the identity-of-claims condition for applying the
     res judicata doctrine. (This is not to say that Plaintiffs’ public nuisance claim would have
     survived a motion to dismiss for lack of standing. See Defendants’ Motion for Summary
     Judgment: Standing, Dkt. 238, 239).
7
     SAC at 26–27.


                                                  5
    Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 6 of 14 PageID #: 4029



the State “lack[s] the power to represent cities and counties.” Opp. 11, 13. The issue is whether

the State and Plaintiffs shared (i) the same interest in protecting the public health from an

epidemic of opioid addiction and (ii) the same legal right in prosecuting a public nuisance action

to protect that interest, such that “the interests of the party again[st] whom [the] preclusion is

asserted have been adequately represented.” Beahm, 223 W.Va. at 273, 672 S.E.2d at 602

(internal citation omitted). Plaintiffs do not dispute that there was only one nuisance in their

community arising from the alleged wrongful distribution of prescription opioids and that the

State first sued Cardinal Health (then others) to hold it responsible for the alleged nuisance.

And, while Plaintiffs contend that the State did not sue to “abate” the nuisance, the fact is that the

State sought both (i) a permanent injunction to compel Cardinal Health to stop its allegedly

nuisance-causing conduct—i.e., both to comply with the West Virginia Uniform Controlled

Substances Act and to prohibit distribution of opioids for “any non-legitimate medical

purpose”—and (ii) “[e]quitable relief, including but not limited to restitution and

disgorgement.” 8 Consequently, the State’s 2012 lawsuit manifested the same interest and

asserted the same legal right as does Plaintiffs’ suit. And where that is the case—where the issue

“has once been adequately tried by a person sharing a substantial identity of interests with a

nonparty”—res judicata bars re-litigation of the claim. Beahm, 223 W.Va. at 274, 672 S.E.2d at

603.

         There can be no real dispute that the State already has litigated the alleged public

nuisance in Huntington and Cabell County. Plaintiffs’ astonishing and far-fetched argument is

that this Court should deem the State’s lawsuit a nullity. “[N]either the State nor the WVAG,”

Plaintiffs contend, “had the power to bring … the Plaintiffs’ public nuisance claims arising out of


8
    SAC at 26–27.


                                                   6
     Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 7 of 14 PageID #: 4030



the unlawful distribution of controlled substances in their communities.” Opp. 15–16. 9 This

argument both is misdirected and wrong.

         It is misdirected because it constitutes a collateral attack on the final judgment entered by

the Boone County Circuit Court in 2016. It is too late now to argue that the 2016 final judgment

should be voided because the Attorney General purportedly lacked the power to bring a public

nuisance claim. 10 In any event, any such challenge should have been addressed to the Boone

County Circuit Court. This Court cannot void the judgment. Jefferson Cty. Planning Com’n v.

Far Away Farms, LLC, 2009 WL 3617749, at *8 (N.D. W. Va. Oct. 29, 2009) (“[A] collateral

attack of a state court judgment cannot be mounted in federal court where the state court had

jurisdiction.”). 11

         Regardless, Plaintiffs’ argument already has been rejected. In the 2012 lawsuit, the

Boone County Circuit Court expressly held that “[i]n addition to the inherent standing of the

State to bring the instant claims, the Attorney General is authorized to do so pursuant to the


9
      See also Opp. 14 (the legislature’s grant of powers to local governments implicitly preempted
      the Attorney General’s common law powers and “remov[ed] any common law authority from
      the WVAG over the Plaintiffs’ claims”); id. at 21 (“neither the State nor the WVAG had any
      authority to bring the Plaintiffs’ public nuisance claims seeking abatement”). If Plaintiffs
      mean to say that the Attorney General can bring a public nuisance claim—only not one for a
      local nuisance—that distinction is nonsense. Like politics, all nuisances are “local” to some
      community.
10
      See W. Va. R.C.P. 60(b).
11
      Even where the basis for the collateral attack is lack of jurisdiction, the collateral attack
      cannot be maintained in federal court where the state court “fully and fairly considered its
      jurisdiction,” Far Away Farms, 2009 WL 3617749, at *8, as the Circuit Court did. See infra
      n.12.
      The reasoning behind the Rooker-Feldman doctrine also applies to bar collateral attack in
      federal court on the state court judgment. See Exxon Mobil Corp. v. Saudi Basic Indus.
      Corp., 544 U.S. 280, 284 (2005) (explaining that the doctrine bars “cases brought by state-
      court losers complaining of injuries caused by state-court judgments rendered before the
      district court proceedings commenced and inviting district court review and rejection of those
      judgments”).


                                                   7
     Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 8 of 14 PageID #: 4031



common law and several statutes ….” 12 And Plaintiffs cite no contrary West Virginia authority.

Plaintiffs acknowledge that the “WVAG possesses inherent common law powers,” but they

wrongly argue that the legislature’s grant of authority to local governments to abate public

nuisances implicitly preempted the Attorney General’s common law powers. Opp. 14. The

Supreme Court has held that the “Office of Attorney General retains inherent common law

powers, when not expressly restricted or limited by statute.” Syl. Pt. 3, State ex rel. Discover

Fin. Servs., Inc. v. Nibert, 231 W.Va. 227, 744 S.E.2d 625 (2013) (emphasis added). Thus, the

Attorney General’s common law authority to bring public nuisance actions cannot be removed

“implicitly,” and Plaintiffs do not contend that the legislature did so expressly. To the contrary,

regarding what was historically the core concern of public nuisance law, the legislature provided

in § 61-9-3 of the Code that “[w]henever a nuisance exists, the attorney general of the State …

may bring a suit in equity in the name of the State of West Virginia … to abate such nuisance

and to perpetually enjoin the person or persons maintaining the same from further maintenance

thereof.” (Emphasis added.) 13 The Attorney General repeatedly has sued to abate nuisances, as

have state agencies that are not explicitly authorized to do so by statute. See, e.g., State ex rel.

Smith v. Kermit Lumber & Pressure Treating Co., 200 W. Va. 221, 226 488 S.E.2d 901, 906

(1997); State ex rel. Laurita v. Pileggi, 154 W. Va. 514, 515–516, 177 S.E.2d 29–30 (1970).

         Not surprisingly, then, the two cases relied upon by Plaintiffs do not hold that the

Attorney General lacks authority to bring a common law public nuisance claim. Neither case—

State ex rel. Morrisey v. W. Va. Office of Disciplinary Counsel, 764 S.E.2d 769 (W.Va. 2014)


12
      Order Denying Motion to Dismiss, State of West Virginia ex rel. Morrisey v. Cardinal
      Health, Inc., No. 12-C-140 (W. Va. Cir. Ct. Boone Cty. Apr. 17, 2015) (“State Order”) ¶ 26
      (Br. Ex. 9).
13
      Plaintiffs overlook § 61-9-3 when they wrongly assert that “the Legislature has not enacted a
      statute granting the State general authority to abate nuisances.” Opp. 15.


                                                  8
     Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 9 of 14 PageID #: 4032



and State ex rel. Riffle v. Ranson, 464 S.E.2d 763, 770 (W. Va. 1995)—even mention public

nuisance, much less the Attorney General’s common law authority to bring public nuisance

claims. 14

         When Plaintiffs argue that privity does not exist “where the claims of two overlapping

governmental entities are involved,” they do not even cite West Virginia law. Opp. 16. City of

New York v. Beretta, 315 F. Supp.2d 256 (E.D.N.Y. 2004), is not persuasive authority for four

reasons. First, it does not apply West Virginia law. Second, the court found that the dismissal of

the prior case “[did] not constitute a final judgment on the merits of a similar claim” and that the

“allegations in the instant suit are not identical to those in the state case.” Id. at 264–65.

Therefore, what the court went on to say about privity was dicta. Third, the court based its dicta

that New York City was not in privity with the State on a detailed history of the relationship

between the City and State, including the City’s home rule provisions. And, fourth, the court

stated that the “decision not to find the City in privity with the State is confined to the

circumstances of this case.” Id. at 274.

         Nor does Galanos v. National Steel Corp., 358 S.E.2d 452, 454 (W. Va. 1987) rule out

privity. Plaintiffs are wrong that it stands for the proposition that the virtual representation

doctrine “applies only” in three circumstances. Opp. 19. Galanos did not so limit the doctrine; it

listed the three circumstances as examples of recognized applications of the doctrine distinct



14
      In the former case, the issue was “whether the Attorney General retains common law
      authority to prosecute criminal cases,” and the Supreme Court held that pursuant to Article 9,
      § 1 of the West Virginia Constitution and W. Va. Code § 7-4-1, “the office of Attorney
      General was stripped of common law prosecutorial authority.” Morrisey, 764 S.E.2d at 788.
      In the latter case, the issue was “whether W. Va. Code § 56-1-1(b), superseded and rendered
      inapplicable the doctrine of forum non conveniens,” and the Court decided that the statute
      “represents the wholesale abandonment of the doctrine of forum non conveniens in all areas
      of intra-State transfers.” Riffle, 464 S.E.2d at 768, 770.


                                                   9
 Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 10 of 14 PageID #: 4033



from the “radical” notion of virtual representation advanced in that case—namely, that personal

injury plaintiff represented other persons injured in the same explosion. 358 S.E.2d at 454–55.

The facts in Galanos are a far cry from the situation here, where the State brought suit

specifically to secure a remedy for the alleged public nuisance in Huntington, Cabell County, and

other West Virginia communities.

         In the end, summarizing their argument regarding privity, Plaintiffs hang their hat on the

claim that “neither the State nor the WVAG had any authority to bring the Plaintiffs’ public

nuisance claims seeking abatement.” Opp. 21. That claim is unsupported by any authority, is

contrary to West Virginia statute and case law, and, frankly, incredible. The third and final

condition for applying the res judicata doctrine also is met.

II.      THE STATE RELEASED PLAINTIFFS’ CLAIMS.

         Plaintiffs do not take issue with the proposition that Cardinal Health can only be

adjudicated liable once for creating or maintaining a nuisance in Huntington and Cabell County

by reason of its distribution practices. That is why Plaintiffs argue that only they had authority to

sue for public nuisance, and the Attorney General was without any authority. For the reasons

given above, the Attorney General did have authority, and Plaintiffs cannot now collaterally

attack that determination. 15 Therefore, the question is whether the State released the one public

nuisance claim that could arise out of Cardinal Health’s distribution of opioids to pharmacies in

Huntington and Cabell County.




15
      Ironically, Plaintiffs did not have authority to sue Cardinal Health for public nuisance—not
      in 2012, when the State sued, nor in 2016, when the State settled—because neither Plaintiff
      as of those dates had enacted an ordinance of general applicability defining the distribution of
      prescription opioids as a nuisance. See Def. Motion for Summary Judgment: Standing (Dkt.
      238).


                                                  10
 Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 11 of 14 PageID #: 4034



        There can be no question that it did so. The State released (i) “all claims … and causes of

action whatsoever” (ii) “which the State has asserted or could have asserted” (iii) “on its own

behalf or in its parens patriae capacity” and that (iv) “the State now has or may have in the

future.” The Release recites that it “totally and completely bars any further future claims or

demands of any kind or character whatsoever as a result of or relating to the Released Claims.” 16

        Plaintiffs argue that “the releases do not apply to Plaintiffs’ claims.” Opp. 24. But,

again, there is only one claim, and Plaintiffs’ public nuisance claim is indistinguishable from the

public nuisance claim released by the State. 17 Plaintiffs also argue that the Attorney General,

because he purportedly lacked standing to sue in the first place, “had no power to contractually

release them.” Opp. 25. But, again, West Virginia courts have rejected the argument that the

Attorney General lacks standing to sue for public nuisance, and the Attorney General has

repeatedly done so. And Plaintiffs argue that “[c]ounties and cities are not mentioned as released

parties.” Id. But that argument is obviously misplaced: Plaintiffs were not released parties: they

enjoyed a shared interest and shared legal right with the State, the Releasor. See Beahm, 223 W.

Va. at 274, 672 S.E.2d at 603 (res judicata bars re-litigation of a claim “that has once been

adequately tried by a person sharing a substantial identity of interests with a nonparty” (internal

citation and alteration omitted)).

        Putting aside that parol evidence is barred when interpreting unambiguous contract

language—and Plaintiffs do not claim or make a showing that the Release is ambiguous—that

evidence shows, not surprisingly, that Cardinal Health sought language that would provide “belts



16
     Settlement Agreement and Release (“Release”) at 5–6 (Jan. 10, 2017) (Br. Ex. 4).
17
     In that regard, Plaintiffs argue that they are not claiming “by and through” the State because
     they “are not suing to enforce the WVCSA.” Opp. 24. But their public nuisance claim is
     premised on alleged violations of the WVCSA. See Compl. ¶ 1420.


                                                 11
 Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 12 of 14 PageID #: 4035



and suspenders” protection. Cardinal Health did not get the suspenders. But the belt did two

things. It released the only public nuisance claim that could be brought by a governmental entity

to enjoin the wrongful conduct and obtain equitable relief. And it released the State’s parens

patriae claim on behalf of the residents of Huntington and Cabell County. That release covers

any claim for monetary recovery that is derivative of residents’ addiction, such as medical and

addiction-recovery treatment. In theory, Plaintiffs may have enjoyed a distinct claim to recover

their own opioid-addiction-related public expenditures. But that claim is irrelevant now because

Plaintiffs have withdrawn any claim for damages.

                                           Conclusion

       Plaintiffs’ public nuisance claim is indistinguishable from the 2012 public nuisance claim

the West Virginia Attorney General filed against Cardinal Health. The West Virginia Attorney

General settled that claim and released Cardinal Health from further liability. The Attorney

General’s 2012 lawsuit was dismissed with prejudice in 2016. Plaintiffs cannot now revive that

same claim. It is barred by res judicata and should be dismissed.

Respectfully submitted,



/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
bglasser@baileyglasser.com
sruby@baileyglasser.com
rfranks@baileyglasser.com
Counsel for Cardinal Health, Inc. in Cabell County action




                                               12
 Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 13 of 14 PageID #: 4036




/s/ David R. Pogue
Michael W. Carey (WVSB #635)
David R. Pogue (WVSB #10806)
Carey, Scott, Douglas & Kessler, PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
mwcarey@csdlawfirm.com
drpogue@csdlawfirm.com
Counsel for Cardinal Health, Inc. in The City of Huntington action

Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com
Counsel for Cardinal Health, Inc.




                                            13
 Case 3:17-cv-01362 Document 252 Filed 03/25/20 Page 14 of 14 PageID #: 4037



                                CERTIFICATE OF SERVICE

       I, Steven R. Ruby, counsel for Defendant Cardinal Health, do hereby certify that service

of the foregoing REPLY IN SUPPORT OF CARDINAL HEALTH’S MOTION FOR

SUMMARY JUDGMENT: RES JUDICATA AND RELEASE OF CLAIMS was filed

electronically via the CM/ECF electronic filing system and served on all counsel registered in the

system.



                                                    /s/ Steven R. Ruby
                                                    Steven R. Ruby
